Citation Nr: 0640169	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to July 17, 2003, 
for the grant of service connection for residuals of a 
laceration of the left hand.

2.  Entitlement to an effective date prior to July 17, 2003, 
for the grant of service connection for degenerative joint 
disease of the left hand, with limitation of motion.

3.  Entitlement to an effective date prior to July 17, 2003, 
for the grant of service connection for a grafting site of 
the left leg.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from February 1964 
to June 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Hartford, Connecticut, Regional 
Office (RO).

The issue of entitlement to an effective date prior to July 
17, 2003, for the grant of service connection for 
degenerative joint disease of the left hand, with limitation 
of motion is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1  The veteran initially claimed entitlement to service 
connection for a lacerated left hand and nerve graft of the 
left leg on February 25, 2000.

2.  The February 2000 claim remained open until the March 20, 
2004 rating decision adjudicating the claims.  

3.  The medical evidence shows that existence of a lacerated 
left hand and nerve graft of the left leg on February 25, 
2000.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 25, 2000, 
for the grant of service connection for residuals of a 
laceration of the left hand are met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.160, 
3.400 (2006).

2.  The criteria for an effective date of February 25, 2000, 
for the grant of service connection for residuals of a 
grafting site of the left leg are met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.160, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2006).  

The veteran has not been provided a VCAA notice pertaining to 
his appeal of the effective date assigned for the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
comply with the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide a VCAA 
notice if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per 
curium).  

As discussed below, the Board has awarded an effective date 
of February 25, 2000, the date of his original claim, for the 
grant of service connection for residuals of a lacerated left 
hand and for a residual grafting site of the left leg.  
Because he did not claim entitlement to service connection 
for these disorders until that date, entitlement to an 
effective date earlier than February 25, 2000, is not shown 
as a matter of law.  The Board finds, therefore, that the 
earliest possible date of entitlement has been awarded, and 
that failure to provide him a VCAA notice is not prejudicial 
to his appeal.

Relevant Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2006).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).

Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits in February 2000 for residuals of a lacerated left 
hand and for residuals of a nerve graft of the left leg.  At 
this time, the veteran was pro se.  Along with his 
application, the veteran provided service personnel records 
that documented his lacerated left hand injury during 
service, as well as the nerve graft procedure, which occurred 
in and around January 1978.  The veteran also submitted post-
service private medical evidence in support of his claims, 
which included treatment reports dated in 1999 showing 
complaints of numbness in the left hand and a left leg 
problem.

In May 2000, the RO issued a duty to assist letter to the 
veteran.  At this time, the VCAA had not been enacted, and a 
claim had to be well grounded in order to be addressed on the 
merits.  The RO explained in the letter that the veteran was 
responsible for submitting evidence in support of his claims.

According to a May 2000 VA telephone report of contact, the 
veteran informed the RO that he had contacted his doctors, 
and that he would submit additional treatment records. 

Several days later, a June 2000 VA telephone report of 
contact indicated that the veteran wished to withdraw his 
claims because he was unable to obtain his private medical 
evidence.  At the bottom of the report of contact, an RO 
adjudicator noted that the case was sent to the rating board 
on August 28, 2000.  Another handwritten note (apparently 
written after the August 28, 2000, note) reads "? claim 
w/g".  The Board notes that "w/g" is the abbreviation for 
well grounded.

In letters dated in June and August 2000, the RO notified the 
veteran that it was continuing to develop his claim.

In June 2003, the RO received a status request from the 
veteran's representative regarding the claims filed in 2000.

On July 17, 2003, the RO received another letter from the 
veteran's representative requesting the service connection 
claims for residuals of a left hand injury and left leg nerve 
graft be adjudicated.  The representative reported that she 
had reviewed the veteran's claims folder.  She contended that 
there was no formal denial of the veteran's claim and, 
therefore the veteran's claim appeared to be active.  She 
added that the veteran was under the impression that his 
claims were still active.

In a March 2004 rating decision, the RO granted service 
connection for residuals of a lacerated left hand and 
grafting site of the left leg, effective July 17, 2003.

Analysis

Initially, the Board notes that the veteran was a pro se 
claimant, and not represented when he filed his claims in 
February 2000.  

The service personnel records submitted by the veteran in 
February 2000 document that he was treated for a laceration 
of the left hand and a post-nerve graft of the left leg 
during service.  Given that the veteran submitted evidence of 
a laceration of the left wrist and a post-nerve graft during 
service, as well as current evidence of complaints related to 
the left hand and leg, the claims at the time were well 
grounded.  At this point, the duty to assist attached.

There is confusion with respect to the June 2000 telephone 
contact in which it was reported that the veteran withdrew 
his claims because he was unable to obtain copies of his 
medical records.  At this point, the veteran had submitted 
evidence in February 2000 that established a well grounded 
claim, which was the law in effect at the time.  As noted 
above, the VCAA went into effect in November 2000.

In Schroeder v. West, 212 F.3d 1265 (Fed.Cir.2000), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held: 

[O]nce a veteran has properly made out a 
well-grounded claim for a current 
disability as a result of a specific in-
service occurrence or aggravation of a 
disease or injury, the agency's duty to 
assist ... attaches to the investigation 
of all possible in-service causes of that 
current disability, including those 
unknown to the veteran. 

Schroeder, 212 F.3d at 1271

Furthermore, based on the evidence of record, it does not 
appear that the June 2000 telephone contact reflects the 
veteran's true intent to withdraw his claim.  This June 2000 
telephone contact is a second-hand account of the veteran's 
conversation, and is not signed by the veteran.  Given the 
facts in this case, it does not appear that the veteran, as a 
pro se claimant, was familiar with the process.  He 
previously filed his claim in February 2000 with evidence 
that indicated he suffered a lacerated left hand and nerve 
graft of the left leg during service.  The May 2000 telephone 
report of contact reflects that the veteran was attempting to 
obtain copies of his private medical treatment records.  
According to the June 2000 telephone report of contact, the 
veteran reportedly withdrew his claims because he could not 
obtain copies of his private medical evidence.  The fact is, 
he did not have to submit additional evidence at that point 
because the evidence of record established his claims for 
service connection as well grounded.  After the reported 
withdrawal in June 2000, the veteran received two letters 
from the RO indicating that it was continuing to process his 
claims.  

In adjudicating a claim for benefits VA is required to "give 
a sympathetic reading to the veteran's filings by 
'determin[ing] all potential claims raised by the evidence, 
applying all relevant laws and regulations.'"  Furthermore, 
"[t]his duty applies 'with respect to all pro se pleadings' 
before VA."  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004).  The Board finds that the reported June 2000 
withdrawal is not valid because it does not adequately 
reflect the veteran's knowing intent to withdraw his claims, 
and was not written or signed by him.  Instead, it is a 
second-hand report of his telephone conversation.  In light 
of his efforts to file his claims prior to the June 2000 
contact, along with evidence documenting his left hand injury 
and nerve graft of the left leg, it does not make sense for 
the veteran to suddenly withdraw his claim at this point.  
The Board finds it credible that the veteran believed that 
his claims remained active, given the fact that he received 
two subsequent letters in June and August 2000 from the RO 
that informed him that it was continuing to develop his 
claims.

Given the facts in this case, the Board finds that the 
veteran did not withdraw his claims, as reflected in the June 
2000 telephone report of contact.  Therefore, resolving all 
doubt in favor of the veteran, the veteran's February 2000 
claims for compensation benefits for residuals of a lacerated 
left hand and residuals of a nerve graft from the left leg 
are deemed to have been pending from February 25, 2000 until 
adjudicated in March 2004.  See 38 C.F.R. § 3.160(c) (a 
pending claim is an application, formal or informal, which 
has not been finally adjudicated).

For these reasons the Board finds that the veteran is 
entitled to an effective date of February 25, 2000, for the 
grant of service connection for residuals of a laceration of 
the left hand and for a grafting site of the left leg.

The veteran and his representative have not contended that an 
effective date prior to February 25, 2000, is warranted for 
these claims.  Nevertheless, the Board notes that the veteran 
did not file his original claim for service connection for 
these disorders until February 25, 2000.  The original claim 
for compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  While the evidence 
of record indicates that the veteran had these disabilities 
prior to February 25, 2000, the RO did not receive the 
veteran's original claim for service connection until that 
date.  The claim was filed more than a year after the veteran 
was discharged from service.  Therefore, given that the date 
he filed his claim was later in time, it is the earliest 
effective date permitted by law in this case.  38 C.F.R. 
§ 3.400.

ORDER

An effective date of February 25, 2000, for the grant of 
service connection for residuals of a laceration of the left 
hand is awarded, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

An effective date of February 25, 2000, for the grant of 
service connection for a grafting site of the left leg is 
awarded, subject to the laws and regulations pertaining to 
the payment of monetary benefits.


REMAND

The claim filed by the veteran in February 2000 referenced 
only the hand laceration; it did not mention arthritis.  It 
appears the RO granted service connection for arthritis 
following the VA examination report showing x-ray evidence of 
such, without a specific claim being filed by the veteran.  
The evidence of record does not establish the existence of 
arthritis in the hand at the time of the February 2000 claim.  
While the Board is willing to liberally construe his claim in 
February 2000 as being for residuals of the laceration, which 
could include arthritis, it is unclear whether the veteran, 
in fact, had arthritis in his left hand at that time to 
permit a separate rating for that disorder as of February 
2000.  The effective date of an award of compensation based 
on an original claim will be the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Thus, evidence showing the disorder actually 
existed at that time is necessary prior to a final 
adjudication of that issue. 

As the decision above found that that the February 2000 claim 
remained open until the adjudication in March 2004, the 
veteran must be given an opportunity to provide evidence 
showing the date of onset of the arthritis of the hand.

In this regard, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice with respect to his 
earlier effective date claim.  Thus, on remand the RO should 
provide notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and effective date for the award of benefits will be assigned 
if his claim is granted, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  The notice should 
specifically advise the veteran to submit evidence showing 
the existence of arthritis of his left hand prior to July 
2003. 

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to his 
claim for an earlier effective date for 
the award of service connection for 
arthritis of the hand.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should also 
specifically advise the veteran to submit 
evidence showing the existence of 
arthritis of the left hand prior to July 
17, 2003.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


